per curiam:
El abogado Roberto José Maldonado Rivera ejerce su profesión en esta jurisdicción, desde que fuera admitido por este Tribunal el día 7 de junio de 1967.
El Secretario General de este Tribunal ha traído, ante nuestra consideración, una comunicación del Tribunal de Distrito Federal para el Distrito del estado de Connecticut, *208Estados Unidos de América, en la cual se informa que el mencionado Roberto José Maldonado Rivera fue convicto del delito de “conspiración” (delito grave) en dicho foro judicial, 18 U.S.C. Sec. 371, y sentenciado a sufrir la pena de cinco (5) años de prisión en una institución penal federal.
Considerada la naturaleza de dicha convicción, atendi-das las disposiciones de la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. sec. 735) y nuestra facultad inherente para reglamentar la profesión de abogado, se decreta su suspensión inmediata del ejercicio de la abogacía y se or-dena que su nombre sea borrado del Registro de Abogados autorizados para ejercer en esta jurisdicción. In re Rúa Cabrer, 132 D.P.R. 431 (1992); In re Ríos Ruiz, 129 D.P.R. 666 (1991); In re Dalmau Gómez, 122 D.P.R. 360 (1988); In re Torres López, 119 D.P.R. 55 (1987); In re Zamot Pérez, 119 D.P.R. 58 (1987); In re Flores Betancourt, 119 D.P.R. 479 (1987); In re Malavé Ortiz, 119 D.P.R. 492 (1987); In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Boscio Monllor, 116 D.P.R. 692 (1985).

Se dictará Sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Alonso Alonso no intervinieron.